725 N.W.2d 39 (2006)
Early Dewain DEAN, and Catherine J. Dean, Plaintiffs-Appellees,
v.
JACKSON COUNTY ROAD COMMISSION, Defendant-appellant, and
Linda Tengman, and Sally Hatcher, Defendants.
Docket Nos. 131761, 131762, COA Nos. 264063, 266355.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the June 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.